Bullard, J.
delivered the opinion of the conrt.
This is an action by an attorney and counsellor at law to recover the value of his professional services on a proceeding in the court of probates for the parish of Pointe Ooupée. Ho other services are shown except in aiding to draw a petition. The suit was ultimately abandoned by the plaintiffs, who are the defendants in this case. The questions whether it was the fault of the plaintiff'that the suit was not prosecuted, and what was the value of the plaintiff’s services, were left to the jury, who found a verdict for the defendants, and the jndge overruled a motion for a new trial.
*165A careful examination of the evidence has not satisfied us that it is our duty to disturb the verdict.
The judgment of the district court is, therefore, affirmed with costs.